Title: From Thomas Jefferson to James Pleasants, 5 March 1823
From: Jefferson, Thomas
To: Pleasants, James


Dr Sir
Monto
Mar. 5. 23
The law concerning the University makes the non-user for a whole year vacate the office of a visitor. mr Chapman Johnson failed to attend both our semi-annual meeting, of the last year from sicness, which has determd his commn. I should have sooner notified you of this & asked  a renewal but that mr Cabell wrote me he would do it yet not hearing from him again, and anxious that it shd not be pretermitted I take the liberty of mentioning the fact, and if a new commn be not already issued to request that  you will be pleased to do it at your first convenience and forward, it, as we meet at the beginning of the next month, and mr Johnsons aid is much valued by us. Accept the assurance of my great esteem & respectTh:J